 1
 2
 3
 4                              NOTE: CHANGES MADE BY THE COURT

 5
 6
 7
 8                   UNITED STATES DISTRICT COURT
 9           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                            WESTERN DIVISION
11 CARSFORSALE.COM, INC.,                Case No. 2:18-cv-02206-CBM-JPR
                                         Hon. Consuelo B. Marshall
12            Plaintiff,                 [Discovery Document Referred to
                                         Magistrate Judge Jean P. Rosenbluth]
13 v.
14 USED CARS FOR SALE, LLC,              STIPULATED [PROPOSED]
   DEALERLEADS, LLC,                     PROTECTIVE ORDER
15 CARWEEK.COM, and STEVE                GOVERNING DISCOVERY
   TACKETT, an individual,
16                                       Judge: Consuelo B. Marshall
                Defendants.              Magistrate Judge: Jean P. Rosenbluth
17                                       Complaint Filed: March 5, 2018
18
19
20
21
22
23
24
25
26
27
28
                                                          Case No. 2:18-cv-02206-CBM-JPR
                           STIPULATED PROTECTIVE ORDER
 1              [PROPOSED] PROTECTIVE ORDER REGARDING DISCOVERY
 2         1.     This Protective Order shall govern the handling of all documents and
 3   information exchanged during the course of this litigation that a party designates as
 4   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 5   ONLY” (collectively referred to as “Protected Material”).
 6         2.     In the course of this action, the parties may propound discovery that
 7   seeks information that is regarded by at least one party hereto as sensitive,
 8   proprietary, trade secret, or otherwise confidential because the information sets
 9   forth or contains business, personal, private information of an individual, or other
10   confidential research, development, or commercial information within the meaning
11   of Federal Rule of Civil Procedure 26(c).
12         3.     A party’s assent to this Protective Order shall not be deemed an
13   admission that any discovery propounded is appropriate or that any other party’s
14   information is in fact sensitive, proprietary, trade secret or otherwise confidential,
15   but merely that such other party regards the information so designated as such.
16         4.     The parties hereto agree that “Protected Material” obtained through the
17   pre-trial phase of this action should be protected from unwarranted use or
18   disclosure to third parties and shall be used solely for the purposes of this litigation.
19         5.     DESIGNATION OF PROTECTED MATERIAL.
20         5.1    Any party to this action, and any non-party from whom discovery is
21   sought in connection with this action, may designate as “CONFIDENTIAL” or
22   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” any documents,
23   things, discovery responses, trial or deposition testimony, or other material, which
24   the party (or non-party) believes in good faith contains information, falling within
25   the definition of “Protected Material,” as defined herein.
26         5.2    Any party or non-party may designate as “CONFIDENTIAL” any
27   document or portion thereof that contains or discloses any of the following:
28   ///
                                               1                    Case No. 2:18-cv-02206-CBM-JPR
                                STIPULATED PROTECTIVE ORDER
 1                 (a)   Nonpublic inside information, private individual financial
 2   information, confidential and/or commercially sensitive information, personnel
 3   files, and other sensitive or proprietary information, including, but not limited to,
 4   information that has not been made public or disclosed to third parties and that
 5   concerns or relates to the process, operations, type of work or apparatus, or to the
 6   production, sales, shipments, purchases, transfers, identification of customers,
 7   inventions, amount or source of any income, profits, losses, or expenditures of any
 8   person, firm, partnership, corporation, or other organization, the disclosure of
 9   which information may have the effect of causing harm to the competitive position
10   of the person, firm, partnership, corporation or organization from which the
11   information is obtained; and
12                 (b)   Information that the party or non-party is under a duty
13   to preserve as confidential under an agreement with or other obligation to
14   another person. The parties hereto agree to disclose any such agreement or writing
15   that evidences the duty to preserve as confidential the information designated as
16   such.
17           5.3   Any party or non-party may designate as “HIGHLY CONFIDENTIAL
18   – ATTORNEYS’ EYES ONLY” any document or portion thereof that contains or
19   discloses any of the following:
20                 (a)   Such materials as the party reasonably and in good faith
21   believes to contain particularly sensitive technical information relating to research
22   for and production of current products; technical, business, and research
23   information regarding future products; non-public and highly sensitive financial
24   information, marketing and sales information, such as marketing plans and
25   forecasts, customer lists, pricing data, cost data, customer orders, and customer
26   quotations; any pending or abandoned patent applications, foreign or domestic; and
27   such other documents, information, or materials that relate to other proprietary
28   information that the designating party reasonably believes is of such nature and
                                             2                   Case No. 2:18-cv-02206-CBM-JPR
                               STIPULATED PROTECTIVE ORDER
 1   character that disclosure of such information would be harmful to the designating
 2   party.
 3            5.4   The term “Protected Material” as used in this Protective Order shall
 4   refer to the original and copies of any so designated document, testimony, or other
 5   discovery material, and shall also refer to the information contained in such
 6   material. All notes, extracts, and summaries of such “Protected Material” shall be
 7   considered confidential and be subject to the terms of this Protective Order.
 8            5.5   In designating “Protected Material” (a) a party or non-party entity shall
 9   make such a designation only as to material that the party or non-party entity in
10   good faith believes constitutes matter used by it in, or pertaining to, its business and
11   is not generally known or otherwise available to the public, which the party or non-
12   party entity would normally not reveal to third-parties or would cause third-parties
13   to maintain in confidence, or (b) if a non-party individual makes such a designation
14   as to material that the non-party individual in good faith believes constitutes matter
15   used by him or her, or pertaining to him or her, and is not generally known or
16   otherwise available to the public, which the non-party individual would normally
17   not reveal to third-parties or would cause third-parties to maintain in confidence.
18                  (a)   Notwithstanding the provisions of paragraph 5.5 above, an
19   employee or person otherwise under the control of a party is not considered a “non-
20   party individual.”
21            5.6   The party designating “Protected Material” bears the burden of
22   establishing the appropriateness of the designation, except that a party claiming that
23   information designated by the other as confidential is in the public domain shall
24   have the burden of proving such public knowledge.
25            5.7   Discovery of all “Protected Material” shall be subject to the provisions
26   of this Protective Order, and pending further order of the Court, shall be maintained
27   in confidence by the receiving party(ies) (or other authorized person to whom such
28   material is produced or given) as provided herein.
                                               3                   Case No. 2:18-cv-02206-CBM-JPR
                                 STIPULATED PROTECTIVE ORDER
 1          6.    RESTRICTION ON USE AND DISCLOSURE OF
 2   DESIGNATED AND NON-DESIGNATED MATERIALS.
 3          6.1   Absent a specific order of this Court, “Protected Material” and any
 4   information derived therefrom, shall be used by the parties solely in connection
 5   with this litigation, and not for any business, competitive or other purpose, and such
 6   information shall not be disclosed to anyone except as provided herein.
 7          6.2   Counsel for each party shall take reasonable precautions to prevent the
 8   unauthorized or inadvertent disclosure of any “Protected Material.” No copies of
 9   “Protected Material” shall be made except by or on behalf of counsel for the
10   parties.
11          6.3   A receiving party may disclose documents marked “HIGHLY
12   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to the following persons:
13                (a)    The outside attorneys of record (i.e., non-in-house attorneys)
14   and their partners, associates, and employees who are engaged in assisting in this
15   action;
16                (b)    Independent consultants or experts retained by the party or its
17   attorneys in connection with this action, including technical experts, damage and
18   industry experts, and jury or trial consultants, together with their employees
19   engaged in assisting in this action (including mock jurors), but only subject to the
20   provisions of paragraph 6.5 below;
21                (c)    The Court and its personnel;
22                (d)    Court reporters and their personnel engaged in proceedings
23   incident to preparation for trial or engaged in trial;
24                (e)    Professional vendors and their employees, including copy
25   services, trial graphics services, and translation services, engaged by counsel;
26   ///
27
28
                                               4                  Case No. 2:18-cv-02206-CBM-JPR
                                STIPULATED PROTECTIVE ORDER
 1                (f)      Any person who is indicated on the face of a document to have
 2   been an author, addressee, or copy recipient of the document, or the original source
 3   of the information;
 4                (g)      Any mediator or settlement officer who is assigned per order of
 5   the Court to hear this matter, and his or her staff; and
 6                (h)      Any other person with the prior written consent of the
 7   designating party.
 8         6.4    Information which has been designated as “CONFIDENTIAL” may be
 9   disclosed only to the persons identified in paragraph 6.3 above and, in addition,
10   persons either employed by the Parties in their in-house legal departments or
11   employed by the Parties and otherwise engaged in litigation efforts related to this
12   action and that reasonably require access to the information for litigation related
13   purposes.
14         6.5    Protected Material shall be disclosed to consultants and experts only
15   upon the following terms:
16                (a)      Prior to any disclosure, the consultant or expert shall be
17   identified in writing to the other parties’ counsel by name, address, and corporate,
18   business or other professional affiliation or employment, together with a copy of
19   the expert’s curriculum vitae and a list of the expert’s litigation or consulting
20   engagements for the past three years;
21                (b)      Unless another party notifies the proposing party of any
22   objection and that objection is received within five business days after notification
23   (by fax, by email, or by overnight mail), the consultant or expert shall thereafter be
24   allowed to have access to Protected Material pursuant to the terms and conditions
25   of this Protective Order;
26   ///
27   ///
28   ///
                                              5                   Case No. 2:18-cv-02206-CBM-JPR
                                 STIPULATED PROTECTIVE ORDER
 1                (c)   In the event of a timely objection, which shall be made in good
 2   faith and on reasonable grounds, the proposing party shall refrain from disclosure
 3   of Protected Material to the consultant or expert until the objection has been
 4   resolved between the parties or ruled upon by the Court;
 5                (d)   The parties shall endeavor in good faith to resolve the dispute
 6   without calling upon the intervention of the Court. The burden is on the objecting
 7   party to seek the intervention of the Court by appropriate motion under Local Rule
 8   37 to preclude the proposing party from disclosing Protected Material to the
 9   consultant or expert. If no such motion is filed within 25 business days of receipt
10   of the objection, the proposing party may disclose Protected Material to the
11   consultant or expert as if no objection has been raised; and
12                (e)   No party shall use its right to object to a proposed consultant or
13   expert to unreasonably interfere with the ability of another party to prepare for trial
14   through the use of consultants and experts.
15         6.6    Prior to receiving any Protected Material, any persons described in
16   sections (b), (d), or (e) of paragraph 6.3 shall be furnished with a copy of this
17   Protective Order and shall execute a copy of the “Written Assurance Pursuant To
18   The Stipulated Protective Order Regarding Discovery” attached as Exhibit A. A
19   copy of the signed Agreement shall be maintained by counsel for the party
20   providing such access and a copy shall be provided within three (3) business days
21   to any other counsel upon written request.
22         7.     The recipient of any “Protected Material” that is provided under this
23   Order shall maintain such information in a secure and safe area and shall exercise
24   the same standard of due and proper care with respect to the storage, custody, use,
25   and/or dissemination of such information as is exercised by the recipient with
26   respect to its own proprietary information.
27   ///
28   ///
                                             6                      Case No. 2:18-cv-02206-CBM-JPR
                               STIPULATED PROTECTIVE ORDER
 1         8.     Nothing in this Protective Order shall prevent or otherwise restrict
 2   counsel from rendering advice to their clients and relying generally on examination
 3   of “Protected Material.”
 4         9.     INADVERTENT DISCLOSURE OR FAILURE TO MARK OR
 5   DESIGNATE PROTECTED MATERIAL.
 6         9.1    Inadvertent production of “Protected Material” subject to the attorney-
 7   client privilege, work-product immunity, or other applicable privilege or immunity
 8   shall not constitute a waiver of any otherwise applicable privilege or immunity
 9   provided that the producing or designating party notifies the receiving party(ies) in
10   writing promptly after discovery of such inadvertent production.                      Such
11   inadvertently produced material, and any copies that may have been made of such
12   material, shall be returned to the producing party upon request within ten (10) days.
13   No use shall be made of such material during a deposition or at trial, nor shall such
14   material be shown to anyone who has not already been given access to it
15   subsequent to the request for its return, unless ordered by the Court. See Fed. R.
16   Evid. 502.
17         9.2    In the event of any disclosure or use of “Protected Material” other than
18   in the manner authorized by this Protective Order (or subsequent Court order),
19   counsel for the party responsible for the disclosure or use shall immediately notify
20   counsel of the party who produced and/or designated the material of the facts and
21   circumstances of such disclosure or use, including the identity of the unauthorized
22   recipient(s) and the specific material disclosed to such person, and shall make every
23   effort to prevent further unauthorized disclosure or use by, among other things,
24   retrieving all such disclosed material and copies of such material.
25         Subject to the right of a non-producing party or non-party to designate
26   “Protected Material” no designation of documents, including the papers served
27   and/or filed in this case, as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –
28   ATTORNEYS’ EYES ONLY” shall be effective unless the words or phrases
                                             7                    Case No. 2:18-cv-02206-CBM-JPR
                                STIPULATED PROTECTIVE ORDER
 1   “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
 2   ONLY,” “CONFIDENTIAL Pursuant To Protective Order,” or “HIGHLY
 3   CONFIDENTIAL         –    ATTORNEYS’         EYES     ONLY        PURSUANT             TO
 4   PROTECTIVE ORDER,”           are placed or affixed on such material prior to its
 5   production. In the event that a producing party or non-party inadvertently fails to
 6   stamp or otherwise designate a document or other information at the time of its
 7   production, or a non-producing party wishes to designate a document or other
 8   information, the producing party or non-party may correct its non-designation, or
 9   the non-producing party or non-party may make its designation, by written
10   notification to the receiving party(ies), and the receiving party(ies) shall make a
11   reasonable effort to mark the document or information in the manner requested by
12   the designating party and thereafter treat the document or information in
13   accordance with such marking.       The receiving party(ies) and other authorized
14   recipients of such documents and information shall not be responsible for any
15   otherwise proper actions they took with respect to such information before they
16   received notice of the designation. Any document produced prior to the execution
17   of this Protective Order shall not be treated as “Protected Material” unless a party
18   otherwise indicates before or after entry of this Protective Order by written
19   notification that the document should be treated as “CONFIDENTIAL,” or
20   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” according to the
21   terms of this Protective Order.
22         10.    PROCEDURE FOR USING PROTECTED MATERIAL IN
23   DEPOSITIONS.
24         10.1 Testimony given at a deposition (including exhibits) may be
25   designated as “Protected Material” by an appropriate statement on the record at the
26   time of the giving of such testimony, or within twenty (20) days after receipt of the
27   transcript by the counsel for the party whose “Protected Material” was disclosed at
28   the deposition.   Counsel may designate the transcript, or portions thereof, as
                                             8                   Case No. 2:18-cv-02206-CBM-JPR
                               STIPULATED PROTECTIVE ORDER
 1   “Protected Material” either during the deposition or during the twenty (20) day
 2   review period by written notification to opposing counsel. Until expiration of the
 3   twenty (20) day review period, the entire transcript, including exhibits, shall be
 4   deemed “Protected Material.” If there is no statement on the record designating the
 5   transcript or any portion of the transcript as “Protected Material” and if no such
 6   designation is made prior to expiration of the twenty (20) day review period, the
 7   transcript shall not be considered as “Protected Material”, except for designations
 8   inadvertently omitted, which may be corrected by written notification as set forth in
 9   paragraphs 9.1 and 9.2 of this Protective Order.
10         11.    FILING MATERIALS UNDER SEAL.
11         11.1 This Protective Order does not of itself permit materials to be filed
12   under seal. Any documents filed under seal must comport with the rules of this
13   Court, in particular, Local Rule 79-5 et seq. Nothing in this Protective Order shall
14   prevent any party from applying to file “Protected Material” with the Court for the
15   Court’s use in connection with any motions, trial, appeal, or other issues before it.
16   However, unless the party designating the document or material as “Protected
17   Material” agrees otherwise, all documents or information comprising or containing
18   “Protected Material” that are filed shall be filed under seal pursuant to the rules of
19   this Court, including Local Rule 79-5 et seq. No documents filed under seal shall
20   be made available to third parties or the public except in conformance with Local
21   Rule 79-5.2 and 79-5.3 unless ordered by the Court.
22         12.    OBJECTIONS TO PROTECTED MATERIAL.
23         12.1 In the event that any party objects to the designation of any document,
24   testimony, information, or material or portion thereof as “Protected Material” the
25   objecting party may seek modification of the designation in accordance with the
26   following procedure. The party’s failure to object shall not constitute an admission
27   of any kind or for any purpose.
28                (a)   The objecting party may notify the designating party, in writing,
                                             9                   Case No. 2:18-cv-02206-CBM-JPR
                               STIPULATED PROTECTIVE ORDER
 1   at any time of its contention that the designation as “Protected Material” does not
 2   concur with the standards set forth in this Protective Order. The parties shall
 3   attempt to resolve such disputes informally and in good faith.
 4                (b)    In the event that such disputes are not resolved informally, the
 5   burden is on the objecting party to seek the intervention of the Court by appropriate
 6   motion under Local Rule 37 to oppose the designating party’s labeling of the
 7   “Protected Material” as designated. If no such motion is filed within thirty business
 8   days (30) days from receipt of the designated materials, the designation shall stand,
 9   unless the Court finds good cause for the delay in which case the Court may
10   address the merits of the motion. In the event that the objecting party files an
11   appropriate motion to challenge the confidentiality designation, the document shall
12   be submitted in its entirety to the Court under Local Rule 79-5. To maintain the
13   designation and to prevail on a motion to the Court, the Designating Party must
14   show that there is good cause for the designation. Pursuant to this paragraph the
15   Court shall make an independent determination as to whether or not any given
16   document     is    “CONFIDENTIAL,”           or   “HIGHLY     CONFIDENTIAL                   –
17   ATTORNEYS’ EYES ONLY” based upon facts then existing.
18                (c)    Pending resolution of any motion filed pursuant to this
19   paragraph, all documents or discovery material designated as “Protected Material”
20   shall be treated as such until the Court rules otherwise.
21         13.    RETURN OF MATERIAL.
22         13.1 Within thirty (30) days of the final conclusion of this litigation,
23   including any post-trial motions or appellate proceedings, counsel of record shall
24   either secure the return of all copies, prints, extracts, summaries, and other
25   reproductions of all “Protected Material” from all persons to whom the “Protected
26   Material” was disclosed except the Court and its personnel, and shall return such
27   materials to the disclosing party’s counsel of record, or destroy such materials and
28   certify the destruction of the same.      Alternatively, documents that have been
                                             10                  Case No. 2:18-cv-02206-CBM-JPR
                               STIPULATED PROTECTIVE ORDER
 1   designated as “Protected Material” may be deposited into a mutually-agreeable
 2   document storage facility. No person may gain access to any of the documents in
 3   that storage facility without either the joint approval of the attorneys for the parties
 4   or a Court Order. Additionally, the Court will retain jurisdiction to modify and/or
 5   enforce the terms of this Protective Order after the disposition of this litigation.
 6         14.    SCOPE OF THIS PROTECTIVE ORDER.
 7         14.1 This stipulation shall be binding on all parties whose attorneys have
 8   signed below. In the event a party retains new or additional counsel during the
 9   above-captioned proceedings, this stipulation shall remain in effect against all
10   parties to the stipulation and shall be binding on new counsel.
11         15.    Notwithstanding any other provision of this Protective Order, non-
12   parties, including former officers or former employees of parties, may be examined
13   at a deposition or trial in this action and may testify concerning any document
14   containing “Protected Material” that clearly appears on its face or from other
15   documents or testimony to have been prepared by, received by, known by, or
16   communicated to the non-party.
17         16.    Notwithstanding anything to the contrary contained herein, all
18   objections as to the admissibility of evidence of the documents, material or
19   information subject to this Protective Order are reserved and are not waived by any
20   terms of this Protective Order.
21         17.    Any attorney for any party may furnish “Protected Material” to any
22   attorney for a party without waiving the protected status of such “Protected
23   Material”.
24         18.    Nothing in this Protective Order shall be deemed to limit, prejudice, or
25   waive any right of any party or person: (a) to resist or compel discovery with
26   respect to, or to seek to obtain additional or different protection for, material
27   claimed to be protected work-product or privileged under federal law, material as to
28   which the producing party claims a legal obligation not to disclose, or material not
                                              11                    Case No. 2:18-cv-02206-CBM-JPR
                                STIPULATED PROTECTIVE ORDER
 1   required to be provided pursuant to federal law; (b) to seek to modify or obtain
 2   relief from any aspect of this Protective Order; (c) to object to the use, relevance, or
 3   admissibility at trial or otherwise of any material, whether or not designated in
 4   whole or in part as “Protected Material” governed by this Protective Order; or (d)
 5   otherwise to require that discovery be conducted according to governing laws and
 6   rules.
 7            19.   Designation of material as “Protected Material” on the face of such
 8   material shall have no effect on the authenticity or admissibility of such material at
 9   trial.
10            20.   This Protective Order shall not preclude any person from waiving the
11   applicability of this Protective Order with respect to any “Protected Material”
12   provided by that person, or using any “Protected Material” provided by that person,
13   or using any “Protected Material” owned by that person in any manner that person
14   deems appropriate.
15            21.   This Protective Order shall not affect any contractual, statutory, or
16   other legal obligation or the rights of any party or person with respect to “Protected
17   Material” designated by that party.
18            22.   The restrictions set out in the Protective Order shall not apply to any
19   material which: (a) at the time it is provided is available to the public; or (b) after it
20   is provided, becomes available to the public through no act, or failure to act, of the
21   discovering party.
22                             SUBMISSION TO THE COURT
23            23.   The parties agree to submit this Protective Order to the Court for
24   adoption as an Order of the Court.
25            24.   Any party may apply to the Court for a modification or amendment to
26   this Protective Order should reasonable good faith efforts to resolve the issue
27   informally prove unsuccessful.
28   ///
                                              12                    Case No. 2:18-cv-02206-CBM-JPR
                                STIPULATED PROTECTIVE ORDER
 1   ///
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                       13                Case No. 2:18-cv-02206-CBM-JPR
           STIPULATED PROTECTIVE ORDER
 1         25.   This Protective Order is without prejudice to the right of any party to
 2   seek relief from the Court, for good cause shown, from any of the provisions
 3   contained in paragraphs 1 through 25, inclusive, hereof.
 4         IT IS SO STIPULATED.
 5
 6   DATED: March 6, 2019                   FOX ROTHSCHILD LLP
 7                                          By
                                                  /s/ Henry Whitehead (w/permission)
 8                                                MICHAEL EIDEL
                                                  HENRY WHITEHEAD
 9                                                Attorneys for Defendants and
                                                  Counterclaimants
10                                                USED CARS FOR SALE, LLC,
                                                  DEALERLEADS, LLC,
11                                                CARWEEK.COM, and STEVE
                                                  TACKETT
12
13   DATED: March 6, 2019                   DINSMORE & SHOHL LLP
14                                          By
                                                   /s/ Lindsey J. Boyd
15                                                 JOSEPH LEVENTHAL
                                                   LINDSEY BOYD
16                                                 Attorneys for Plaintiff
                                                   CARSFORSALE.COM, LLC
17
18                                        ORDER
19
20   IT IS SO ORDERED this 11th day of March, 2019.
21
22
23                                                United States Magistrate Judge
24
25
26
27
28
                                            14                  Case No. 2:18-cv-02206-CBM-JPR
                              STIPULATED PROTECTIVE ORDER
 1          WRITTEN ASSURANCE PURSUANT TO THE STIPULATED
 2                PROTECTIVE ORDER GOVERNING DISCOVERY
 3         I,   _________________________,          have     read      the      STIPULATED
 4   PROTECTIVE ORDER REGARDING DISCOVERY (the “Stipulation and
 5   Order”) in the above-captioned action. I understand and agree to comply with the
 6   terms of the Stipulation and Order in all respects, and hereby submit and waive any
 7   objection to the jurisdiction of the United States District Court for the Central
 8   District of California for purposes of resolving any dispute concerning or related to
 9   my compliance with the Stipulation and Order.
10         I understand that any violation of the terms of this Stipulation and Order may
11   be punishable by money damages, interim or final injunctive or other equitable
12   relief, an imposition of sanctions, contempt of court, or other additional relief as
13   deemed appropriate by the Court.
14
15   Dated: _____________            Signature: ____________________________
16
17   Please print or type the following:
18                              Name: ____________________________________
19                              Title and Affiliation: _________________________
20                              Address: __________________________________
21                              __________________________________________
22                              Telephone:_________________________________
23
24
25
26
27
28
                                            15                      Case No. 2:18-cv-02206-CBM-JPR
                               STIPULATED PROTECTIVE ORDER
